Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/230567 filed 12/21/2018.     
Claims 1-20 have been examined and fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the 



1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over ISMAIEL in “Investigation of endogenous blood plasma phospholipids, cholesterol and glycerides that contribute to matrix effects in bioanalysis by liquid chromatography/mass spectrometry"(as cited on IDS dated 07/20/2020) in view of HUANG in US 20150346170.	
With respect to Claims 1 & 13, ISMAIEL et al. teach of a method for performing a solid phase extraction (SPE) of human plasma. The method comprises:
-    Blank human plasma is diluted 1:1 with 4% H3P04 (a 4% H3PO4 is a diluted aqueous solution of phosphoric acid and that said aqueous solution comprises salt. Even when using deionized or purified water, water still comprises salt species, especially ions of sodium, calcium for example)(D1, Section "2,5.4. Solid phase extraction").
-    The solution comprises human plasma(which contains phospholipids as shown in abstract), salt and phosphoric acid is then loaded onto a column comprising Oasis MCX sorbent. Oasis MCX is a strong cation exchange resin, it is a copolymer comprising divinylbenzene groups (which are hydrophobic), vinylpyrroiidone groups (which are hydrophilic) and suifonated divinylbenzene groups (which are strong cation exchange groups). 

-    The samples are then eluted with a mixture of methanol and ammonium hydroxide. It is implicit to the elution procedure that the target analytes are desorbed from the sorbent and a solution of the target analytes in the elution solution is formed(2..5.3& 2.5.4.1 for example). ISMAIEL et al. do not specifically teach that their method is sample enrichment, as claimed in the instant preamble(but nowhere else in the independent claim) and therefore HUANG et al. is used to remedy this.
More specifically, HUANG et al. teach of methods for determining the presence one or more analytes in a test sample, materials useful to perform the disclosed methods, and kits comprising reagents useful to practice the disclosed methods (abstract). HUANG et al. further teach that purification as is done in ISMAIEL refers to a procedure that enriches the amount of one or more analytes of interest relative to other components in the sample that may interfere with detection of the analyte of interest (HUANG, paragraph 0039, 0085, & 0089). It would have been obvious to one of ordinary skill in the art to “enrich” the samples through purification as is done in HUANG in the purification/detection method of ISMAIEL due to the need in the art for better methods which is help confirm which analyte is found when in the presence of contaminants and due to the benefits purification/enrichment would have on this (HUANG, paragraph 0017 & 0039).


With respect to Claims 3-6, & 16-17, ISMAIEL et al. teach of the use of formic acid and also of ammonium formate(salt species)(See 2.1, 2.3, 2.5.2, 2.5.4, 2.5.4.2, 2.5.4.3, 2.5.5, & 3.1.1- plus other sections).  Also, HUANG et al. teach of using acetate or formate(paragraphs 0050-0051 & 0193-0194).
With respect to Claim 7, ISMAIEL et al. teach of varying classes of target analytes(abstract), and that these analytes have a pka of at least 5(Page 3306, column 2, last paragraph). ISMAIEL et al. also teach of the SPE media and ion exchange with different acidic/basic compounds being used for selective retention of compounds having varying pka ranges(page 3311, column 2, second from bottom). ISMAIEL et al. also teach of detecting compounds with specific pKa’s(Page 3313, column 1, & column 2, first paragraph & Page 3314, column 1, paragraph 2). The ionic strengths of the aqueous solution of acid and salt, as well as the ionic strength of the eluent calculated from their concentrations obviously both fall within the range of 10-250 mM.
With respect to Claim 8, ISMAIEL et al. teach of using methanol and acetonitrile among other claimed compounds(2.1).

With respect to Claims 11-12, ISMAIEL et al. teach of addition the acidic solutions and salt prior to adding the sample to the sorbent and after(2.3, and 2.5.4 among other examples).
With respect to Claim 18-19, ISMAIEL et al. teach of using Oasis MCX ( a strong cation exchange resin, it is a copolymer comprising divinylbenzene groups (which are hydrophobic), vinylpyrroiidone groups (which are hydrophilic) and suifonated divinylbenzene groups (which are strong cation exchange groups)(2.5.4.1)(also page 3305, first column, second line) and that it can be hydrophilic(2.5.4.3) , and have hydrophobic components(Page 3311, column 2, paragraph2). 
With respect to Claim 20, see Claim 1 & Claims 19-20 rejection and also: Also, providing chromatography kits comprising multiple components needed for carrying out the chromatography, that comprises no only the sorbent but also, for example, (pre-filled) columns, eluents, washing solutions, chromatographic plates, syringes, cartridges or instructions for use is well known in the art. Therefore, providing a suitable kit for chromatography comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (convenience for the user) can readily be foreseen. Consequently, the kit in Claim 20 is made obvious by the prior art. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797